



Exhibit 10.1


OFFICER INDEMNIFICATION AGREEMENT


Indemnification Agreement (this "Agreement"), dated as of December 14, 2018
between Bank of Hawaii Corporation, a Delaware corporation (the "Company"), and
_________ ("Indemnitee").


RECITALS
A.    Indemnitee is the _______________ of the Company and in such capacity is
performing valuable services to the Company.
B.    The Company's By-Laws, as amended, provide for the indemnification of the
officers and directors of the Company to the fullest extent permitted by
applicable law, including the General Corporation Law of the State of Delaware
("DGCL").
C.    The By-Laws, as amended, and the DGCL specifically provide that they are
not exclusive and thereby contemplate that contracts may be entered into between
the Company and the officers and members of the Board of Directors (the “Board”)
with respect to indemnification of such officers and directors.
D.    This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and By-Laws of the Company, as amended, and any resolutions
adopted pursuant thereto, and the DGCL, and shall not be deemed a substitute
therefore, nor to diminish or abrogate any rights of Indemnitee thereunder.
E.    In order to induce Indemnitee to serve or to continue to serve as
________________, the Company has entered into this Agreement with Indemnitee.


AGREEMENT
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:


ARTICLE 1: Certain Definitions
(A)
As used in this Agreement:

"Agent" shall mean any person who is or was a director, officer, or employee of
the Company or a subsidiary of the Company or other person authorized by the
Company to act for the Company, to include such person serving in such capacity
as a director, officer, employee, fiduciary or other official of another
corporation, partnership, limited liability company, joint venture, trust or
other Enterprise at the request of, for the convenience of, or to represent the
interests of the Company or a subsidiary of the Company.
"Change in Control" shall be deemed to have occurred upon the earliest to occur
after the date of this Agreement of any of the following events: (i) there shall
have occurred an event required to be reported with respect to the Company in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) under the Exchange Act, regardless
of whether the Company is then subject to such reporting requirement; (ii) any
"person" or "group" (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall have become, without prior approval of the Board, the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company's then outstanding voting securities
(provided that as used in this clause [ii], the term "person" shall exclude the
Company, a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, and any corporation or other entity owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company); (iii) the effective
date of a merger or consolidation of the Company with any other entity, other
than a merger or consolidation which would result in the





--------------------------------------------------------------------------------





voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than 51% of the combined voting power of the voting securities of the
surviving or resulting entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving or resulting entity; (iv)
all or substantially all the assets of the Company are sold or otherwise
disposed of in a transaction or series of related transactions; (v) the approval
by the stockholders of the Company of a complete liquidation of the Company or
the sale or other disposition of all or substantially all of the assets of the
Company; or (vi) the individuals who on the date hereof constitute the Board
(including, for this purpose, any new director whose election or nomination for
election by the Company's stockholders was approved by a vote of at least a
majority of the directors then still in office who were directors on the date
hereof or whose election or nomination was so approved) cease for any reason to
constitute at least a majority of the members of the Board.
"Corporate Status" means the status of a person who is or was a director,
officer, employee or agent of the Company or who is or was serving at the
request of the Company as a director, officer, employee or agent of any other
Enterprise.
"Disinterested Director" means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification or advancement of
expenses is sought by Indemnitee.
"Enterprise" means the Company and any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other person or
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Expenses" means all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel, retainers, court costs, transcript
costs, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and any federal, state, local or foreign taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement) incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, a Proceeding. Expenses shall include Expenses incurred in connection with
any appeal resulting from any Proceeding including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent.
"Independent Counsel" means a law firm or a member of a law firm that is
experienced in matters of corporate law and neither currently is, nor in the
five years previous to its selection or appointment has been, retained to
represent (i) the Company or Indemnitee in any matter material to either such
party (provided that acting as an Independent Counsel under this Agreement or in
a similar capacity with respect to any other indemnification arrangements
between the Company and its present or former directors shall not be deemed a
representation of the Company or Indemnitee); or (ii) any other party to the
Proceeding giving rise to a claim for indemnification or advancement of expenses
hereunder. Notwithstanding the foregoing, the term "Independent Counsel" shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee's rights
under this Agreement.
"Liabilities" means all judgments, fines (including any excise taxes assessed
with respect to any employee benefit plan), penalties and amounts paid in
settlement and other liabilities (including all interest, assessments and other
charges paid or payable in connection with or in respect of any such amounts)
arising out of or in connection with any Proceeding or any claim, issue or
matter therein; provided that Liabilities shall not include any Expenses.
"Person" means an individual, corporation, partnership, limited liability
company, association, trust, natural person or any other entity or organization.
"Proceeding" includes any threatened, pending or completed action, suit or other
proceeding (which shall include an arbitration or other alternate dispute
resolution mechanism or an inquiry, investigation or administrative hearing),
whether civil, criminal, administrative or investigative (whether formal or
informal) in nature (including any appeal therefrom) and whether instituted by
or on behalf of the Company or any other party, in any such case, in which
Indemnitee was, is or may be involved as a party, potential party, non-party
witness or otherwise by reason of any Corporate Status of Indemnitee or by
reason of any action taken (or failure to act) by him or on his part while
serving in any Corporate Status (in each case, whether or not serving in such
capacity at the time any liability or expense is





--------------------------------------------------------------------------------





incurred for which indemnification or advancement of expenses can be provided
under this Agreement), or any inquiry or investigation that Indemnitee in good
faith believes might lead to the institution of any such action, suit or other
proceeding; provided that Proceeding shall not include an action, suit or other
proceeding contemplated by Section 8.06.
(B)
For the purposes of this Agreement:

References to the "Company" shall include, in addition to the surviving or
resulting corporation in any merger or consolidation, any constituent
corporation (including any constituent of a constituent) absorbed in a merger or
consolidation which, if its separate existence had continued, would have had
power and authority to indemnify its directors, officers, employees or agents,
so that if Indemnitee is or was a director, officer, employee or agent of such
constituent corporation or is or was serving at the request of such constituent
corporation as a director, officer, employee or agent of another entity, then
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the surviving or resulting corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
References to "director, officer, employee or agent" shall include, but not be
limited to, a trustee, general partner, managing member, fiduciary or board of
directors' committee member.
References to "serving at the request of the Company" shall include, but not be
limited to, any service as a director, officer, employee or agent of the Company
or any other entity which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries.


ARTICLE 2: Services By Indemnitee
Section 2.01. Services By Indemnitee. Indemnitee hereby agrees to serve or
continue to serve as ___________________, for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his/her resignation or is
removed. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any Enterprise) and Indemnitee. This
Agreement shall continue in force after Indemnitee has ceased to serve as an
officer of the Company.


ARTICLE 3: Indemnification
Section 3.01. General. The Company hereby agrees to and shall indemnify
Indemnitee and hold Indemnitee harmless, to the fullest extent permitted by
applicable law, from and against any and all Expenses and Liabilities actually
and reasonably incurred by Indemnitee or on Indemnitee's behalf in connection
with a Proceeding. The phrase "to the fullest extent permitted by applicable
law" shall include, to the fullest extent permitted by the DGCL as in effect on
the date of this Agreement, and to the fullest extent authorized or permitted by
any amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors. The parties hereto intend that this Agreement shall
provide to the fullest extent permitted by law for indemnification in excess of
that expressly permitted by statute, including, without limitation, any
indemnification provided by the Company’s Certificate of Incorporation, By-Laws,
vote of its stockholders or disinterested directors or applicable law.
Section 3.02. Indemnification of Successful Party. To the extent that Indemnitee
is a party to (or a participant in) and is successful, on the merits or
otherwise, in the defense of any Proceeding or any claim, issue or matter
therein, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith. If
Indemnitee is successful, on the merits or otherwise, as to one or more but less
than all claims, issues or matters in any Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in connection with each successfully resolved claim, issue
or matter and any claim, issue or matter related to each such successfully
resolved claim, issue or matter to the fullest extent permitted by law. For
purposes of this Section and without limitation, the termination of any
Proceeding or any claim, issue or matter in a Proceeding by dismissal, with or
without prejudice, shall be deemed to be a successful result as to such
Proceeding, claim, issue or matter.
Section 3.03. Exclusions. Notwithstanding any provision of this Agreement to the
contrary (including Section 3.01 and Section 4.01), the Company shall not be
obligated under this Agreement to indemnify in connection with:





--------------------------------------------------------------------------------





(a)    Any claim made against Indemnitee (i) for an accounting of profits made
from the purchase and sale (or sale and purchase) by Indemnitee of securities of
the Company pursuant to Section 16(b) of the Exchange Act or similar provisions
of state statutory law or common law, or (ii) for reimbursement to the Company
of any bonus or other incentive-based or equity-based compensation or of any
profits realized by Indemnitee from the sale of securities of the Company in
each case as required under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act);
(b)    Except for an action, suit or other proceeding contemplated by Section
8.06, any action, suit or other proceeding (or part thereof) initiated by
Indemnitee (including any such action, suit or other proceeding [or part
thereof] initiated by Indemnitee against the Company or its directors, officers,
employees, agents or other indemnitees), unless (i) the Board authorized the
action, suit or other proceeding (or part thereof) prior to its initiation, or
(ii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law;
(c)    Any claim, issue or matter in a Proceeding by or in the right of the
Company to procure a judgment in its favor as to which Indemnitee shall have
been adjudged to be liable to the Company unless and only to the extent the
Delaware Chancery Court or the court in which such Proceeding was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such expenses which the Delaware Chancery Court or
such other court shall deem proper; or
(d)    Any claim made against Indemnitee for which payment has actually been
made to or on behalf of Indemnitee under any insurance policy or other indemnity
provision, except with respect to any excess beyond the amount paid under any
insurance policy or other indemnity provision.




ARTICLE 4: Advancement of Expenses; Defense of Claims
Section 4.01. Advances. Notwithstanding any provision of this Agreement to the
contrary the Company shall advance, to the extent not prohibited by law, any
Expenses incurred by Indemnitee or on Indemnitee's behalf in connection with a
Proceeding within 30 days after receipt by the Company of a written request for
advancement of expenses, which request may be delivered to the Company at such
time and from time to time as Indemnitee deems appropriate in his sole
discretion (whether prior to or after final disposition of any such Proceeding).
Advances shall be made without regard to Indemnitee's ability to repay such
amounts and without regard to Indemnitee's ultimate entitlement to
indemnification under this Agreement or otherwise. Any such advances shall be
made on an unsecured basis and be interest free. Advances shall include any and
all reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. This Section 4.01 shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Article 3 of this Agreement.
Section 4.02. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company for all amounts advanced by the Company
pursuant to Section 4.01 if it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. Notwithstanding the
foregoing, if Indemnitee seeks a judicial adjudication or an arbitration
pursuant to Section 6.01(a), Indemnitee shall not be required to reimburse the
Company pursuant to this Section 4.02 until a final determination (as to which
all rights of appeal have been exhausted or lapsed) has been made. The
Indemnitee shall qualify for advances upon the execution and delivery to the
Company of this Agreement, which shall constitute an undertaking providing that
the Indemnitee undertakes to repay the amounts advanced (without interest) to
the extent that it is ultimately determined that Indemnitee is not entitled to
be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement.
Section 4.03. Defense Of Claims. The Company will be entitled to participate in
any Proceeding at its own expense. The Company shall not settle any Proceeding
(in whole or in part) which would impose any Expense, Liability or limitation on
Indemnitee without Indemnitee's prior written consent, such consent not to be
unreasonably withheld.





--------------------------------------------------------------------------------





Indemnitee shall not settle any Proceeding (in whole or in part) which would
impose any Expense, Liability or limitation on the Company without the Company's
prior written consent, such consent not to be unreasonably withheld.


ARTICLE 5: Procedures for Notification of and Determination of Entitlement to
Indemnification
Section 5.01. Request For Indemnification.
(a)    Indemnitee shall notify the Company in writing as soon as reasonably
practicable (i) after being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding,
or (ii) if the Company has not been previously notified, after receipt of
written notice of any other matter with respect to which Indemnitee intends to
seek indemnification or advancement of expenses under Section 3.01 and Section
4.01. The omission by Indemnitee to so notify the Company will not relieve the
Company from any liability which it may have to Indemnitee (i) under this
Agreement except, and only to the extent, the Company can establish that such
omission to notify resulted in actual material prejudice to the Company, or (ii)
otherwise than under this Agreement.
(b)    Indemnitee may thereafter deliver to the Company a written request for
indemnification pursuant to this Agreement at such time and from time to time as
Indemnitee deems appropriate in his sole discretion, which request shall also be
deemed a request for advancement of expenses under Section 4.01. The written
notification to the Company shall include a description of the nature of the
Proceeding and the facts underlying the Proceeding.


Section 5.02. Determination of Entitlement.
(a)    Except as otherwise provided pursuant to Section 3.01(b) and Section
3.01(c), upon the final disposition of the matter that is the subject of the
request for indemnification delivered pursuant to Section 5.01(b) and within 60
days after receipt by the Company of a written notice of request for
indemnification by Indemnitee, a determination shall be made with respect to
Indemnitee's entitlement thereto in the specific case. If a Change in Control
shall not have occurred, such determination shall be made (i) by a majority vote
of the Disinterested Directors or of a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors (in either case,
even though less than a quorum of the Board); (ii) if there are no Disinterested
Director or the Disinterested Directors so direct, by Independent Counsel; or
(iii) if so directed by the Board, by the stockholders of the Company. If a
Change in Control shall have occurred, such determination shall be made by
Independent Counsel. Any determination made by Independent Counsel pursuant to
this Section 5.02(a) shall be in the form of a written opinion to the Board, a
copy of which shall be delivered to Indemnitee. Indemnitee shall reasonably
cooperate with the person or persons making such determination including
providing to such person or persons upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including fees and
expenses of counsel) incurred by Indemnitee in so cooperating with the person or
persons making such determination shall be borne by the Company (irrespective of
the determination as to Indemnitee's entitlement to indemnification), and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
(b)    If the determination is to be made by Independent Counsel, such
Independent Counsel shall be selected as provided in this Section 5.02(b). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
in Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board, in which event the preceding sentence shall apply), and Indemnitee shall
give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either case, the party receiving the notice
may, within 10 days after receipt thereof, deliver to the other a written
objection to such selection; provided that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of "Independent Counsel" as defined in Article 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If a proper and timely objection is made, the
counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction (or, at Indemnitee's
option pursuant to Section 6.01, an arbitration) has determined that such
objection is without merit. If, within 20 days after receipt by the Company of a
request for





--------------------------------------------------------------------------------





indemnification pursuant to Section 5.01(b), no Independent Counsel shall have
been selected and not objected to, either the Company or Indemnitee may petition
a court of competent jurisdiction (or, at Indemnitee's option pursuant to
Section 6.01, an arbitration) for resolution of any objection which shall have
been made to the selection of Independent Counsel and/or for the appointment of
another person as Independent Counsel, and the person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel. The Company agrees to pay the reasonable fees and expenses of any
Independent Counsel appointed pursuant to this Section and to indemnify such
person against any and all expenses, claims, liabilities and damages arising out
of or relating to this Agreement or its engagement pursuant hereto except for
gross negligence or willful misconduct.
(c)    If it is determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within 10 days after such determination.
Section 5.03. Presumptions and Burdens of Proof; Effect of Certain Proceedings.
(a)    In making any determination as to Indemnitee's entitlement to
indemnification hereunder, Indemnitee shall, to the fullest extent not
prohibited by law, be entitled to a presumption that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 5.01, and the Company shall, to the
fullest extent not prohibited by law, have the burdens of coming forward with
evidence and of persuasion to overcome that presumption.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not of itself create a presumption that
Indemnitee did not satisfy any applicable standard of conduct to be indemnified
pursuant to this Agreement.
(c)    For purposes of any determination of good faith, to the fullest extent
permitted by law, Indemnitee shall be deemed to have acted in good faith if
Indemnitee's action is based on the records or books of account of the
Enterprise, as applicable, including financial statements, or on information
supplied to Indemnitee by the officers of such entity in the course of their
duties, or on the advice of legal counsel for such entity or on information or
records given or reports made to such entity by an independent certified public
accountant, appraiser or other expert selected with reasonable care by such
entity. The provisions of this Section 5.03(c) shall not be deemed to be
exclusive or to limit in any way other circumstances in which Indemnitee may be
deemed or found to have met any applicable standard of conduct to be indemnified
pursuant to this Agreement.
(d)    The knowledge or actions or failure to act of any director, officer,
employee or agent of the Enterprise other than Indemnitee shall not be imputed
to Indemnitee for purposes of determining Indemnitee's right to indemnification
under this Agreement.
(e)    If a determination as to Indemnitee's entitlement to indemnification
shall not have been made pursuant to this Agreement within 60 days after the
Company’s receipt of Indemnitee’s notice of request for indemnification as
provided in Section 5.02(a), the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made in favor of Indemnitee, and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 5.01(b) and Section 5.02(a) or an
omission of a material fact necessary in order to make the information provided
not misleading; or (ii) a prohibition of such indemnification under applicable
law, provided that such 60-day period may be extended for a reasonable time, not
to exceed an additional 30 days, if the person or persons making the
determination in good faith requires such additional time to obtain or evaluate
any documentation or information relating thereto. Provided, further, that the
foregoing provisions of this Section 5.03(e) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the
stockholders pursuant to Section 5.02(a) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board has resolved to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat; or (ii) if the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 5.02(b) of this Agreement.









--------------------------------------------------------------------------------





ARTICLE 6: Remedies of Indemnitee
Section 6.01. Adjudication or Arbitration.
(a)    Indemnitee shall be entitled to an adjudication (by a court of competent
jurisdiction or, at Indemnitee's option, through an arbitration conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association) of any determination pursuant to Section 5.02 that
Indemnitee is not entitled to indemnification under this Agreement, or of any
determination that Indemnitee is not entitled to advancement of Expenses
pursuant to Article 4. Any such adjudication shall be conducted in all respects
as a de novo trial or arbitration on the merits, and any prior adverse
determination shall not be referred to or introduced into evidence, create a
presumption that Indemnitee is not entitled to indemnification or advancement of
Expenses, be a defense or otherwise adversely affect Indemnitee. In any such
judicial proceeding or arbitration, the provisions of Section 5.03 (including
the presumption in favor of Indemnitee and the burdens on the Company) shall
apply.
(b)    Indemnitee shall also be entitled to adjudication (by a court of
competent jurisdiction or, at Indemnitee's option, through arbitration as
described above) of any other disputes under this Agreement.
(c)    If a determination shall have been made pursuant to Section 5.02 that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 6.01, absent a misstatement of a material fact in the information
provided by Indemnitee pursuant to Section 5.01(b) and Section 5.02(a) or an
omission of a material fact necessary in order to make the information provided
not misleading, or a prohibition of such indemnification under applicable law.
(d)    In connection with any judicial proceeding or arbitration commenced
pursuant to this Section 6.01, the Company shall, to the fullest extent not
prohibited by law, not oppose Indemnitee's right to seek such adjudication,
shall be precluded from asserting that the procedures and presumptions of this
Agreement are not valid, binding or enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all of the
provisions of this Agreement.


ARTICLE 7: Directors' and Officers' Liability Insurance
Section 7.01. D&O Liability Insurance.
(a)    The Company may obtain and maintain a policy or policies of insurance
("D&O Liability Insurance") providing liability insurance for directors of the
Company in their capacities as such (and for any capacity in which any director
of the Company serves any other entity at the request of the Company), in
respect of acts or omissions occurring while serving in such capacity.
(b)    Indemnitee shall be covered by the Company's D&O Liability Insurance
policies as in effect from time to time in accordance with the applicable terms
to the maximum extent of the coverage available for any other director under
such policy or policies. The Company shall, promptly after receiving notice of a
Proceeding as to which Indemnitee is a party or a participant (as a witness or
otherwise), give notice of such Proceeding to the insurers under the Company's
D&O Liability Insurance policies in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.
(c)    Upon request by Indemnitee, the Company shall provide to Indemnitee
copies of the D&O Liability Insurance policies as in effect from time to time.
The Company shall promptly notify Indemnitee of any material changes in such
insurance coverage.


ARTICLE 8: Miscellaneous
Section 8.01. Nonexclusivity of Rights. The rights of indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled to under
applicable law, the Company's Certificate of Incorporation or By-Laws, any other
agreement, any vote of stockholders or resolution of the Board or otherwise. No
amendment, alteration or repeal of this Agreement or of any





--------------------------------------------------------------------------------





provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement of Expenses than would be afforded
currently under this Agreement, it is the intent of the parties hereto that
Indemnitee shall be entitled under this Agreement to the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder or otherwise shall not prevent the
concurrent assertion or employment of any other right or remedy.
Section 8.02. Subrogation, etc.
(a)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
(b)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder (or for which advancement is
provided hereunder) if and to the extent that Indemnitee has otherwise actually
received such payment under any insurance policy, contract, agreement or
otherwise.
(c)    The Company's obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other entity shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such Enterprise.
Section 8.03. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee or on his
behalf, whether for Liabilities and/or Expenses in connection with a Proceeding
or other expenses relating to an indemnifiable event or transaction under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such action, suit or other proceeding in order to
reflect the relative benefits received by the Company and Indemnitee as a result
of the event(s) and/or transaction(s) giving rise to such action, suit or other
proceeding; and/or the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).
Section 8.04. Amendment. This Agreement may not be modified, supplemented, or
amended except by a written instrument executed by or on behalf of each of the
parties hereto.
Section 8.05. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the party against which such waiver
is to be asserted. Unless otherwise expressly provided herein, no delay on the
part of any party hereto in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
hereto of any right, power or privilege hereunder operate as a waiver of any
other right, power or privilege hereunder nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.
Section 8.06. Expenses. The Company shall indemnify and hold Indemnitee harmless
from any and all costs and Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee's behalf in seeking (whether through a judicial
proceeding or arbitration, including any appeal resulting therefrom or
otherwise) to enforce any rights against the Company for indemnification or
advancement of Expenses (whether under this Agreement or otherwise) or to
recover under any liability insurance policy maintained by any person for the
benefit of Indemnitee in connection with the performance of his duties for or on
behalf of the Company, in each case, whether or not Indemnitee is successful (in
whole or in part) with respect to his claims. The Company shall pay (or
reimburse Indemnitee for the payment of) any such costs or expenses within 20
days after receipt by the Company of a written request for the payment of such
amounts, which request may be delivered to the Company at such time or from time
to time as Indemnitee deems appropriate in his sole discretion (whether prior to
or after final disposition of any such matter). Indemnitee shall have no
obligation to reimburse any amounts paid by the Company pursuant to this Section
8.06 unless it is finally determined





--------------------------------------------------------------------------------





in a judicial proceeding or arbitration that the material assertions made by
Indemnitee in such proceeding were not made in good faith or were frivolous.
Section 8.07. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters covered herein and
supersedes all prior oral or written understandings or agreements with respect
to the matters covered herein. This Section 8.07 shall not be construed to limit
any other rights Indemnitee may have preserved in Section 8.01.
Section 8.08. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
Section 8.09. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand or by courier and receipted for by the party to
whom said notice or other communication shall have been directed; (b) if mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed; or (c) if sent by facsimile
transmission and fax confirmation is received, on the next business day
following the date on which such facsimile transmission was sent. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
such other address as any party shall have given by written notice to the other
party as provided above.
Section 8.10. Binding Effect.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director of the Company, and the Company acknowledges
that Indemnitee is relying upon this Agreement in serving as a director of the
Company.
(b)    This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns, including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company, heirs, executors, administrators or other successors. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all or a
substantial part of the business or assets of the Company, by written agreement
in the form and substance reasonably satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
(c)    The indemnification and advancement of Expenses provided by this
Agreement shall continue as to a person who has ceased to be a director,
officer, employee or agent or is deceased and shall inure to the benefit of the
heirs, executors, administrators or other successors of the estate of such
person.
Section 8.11. Governing Law. This Agreement and the legal relations among the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Delaware, without regard to its conflict of laws
rules.
Section 8.12. Consent To Jurisdiction. Except with respect to any arbitration
commenced by Indemnitee pursuant to Section 6.01(a), the Company and Indemnitee
hereby irrevocably and unconditionally (i) agree that any action, suit or other
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Chancery Court and any court to which an appeal may be
taken in such action, suit or other proceeding (the "Delaware Court"), and not
in any other state or federal court in the United States of America or any court
in any other country; (ii) consent to submit to the exclusive jurisdiction of
the Delaware Court for purposes of any action, suit or other proceeding arising
out of or in connection with this Agreement; (iii) waive any objection to the
laying of venue of any such action, suit or other proceeding in the Delaware
Court; and (iv) waive and agree not to plead or to make any claim





--------------------------------------------------------------------------------





that any such action, suit or other proceeding brought in the Delaware Court has
been brought in an improper or inconvenient forum.
Section 8.13. Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.
Section 8.14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
Section 8.15. Use of Certain Terms. As used in this Agreement, the words
"herein," "hereof," and "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular paragraph, subparagraph,
section, subsection, or other subdivision. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.


BANK OF HAWAII CORPORATION
By:
 
 
Name:
 
 
Title:
 
Address:
Facsimile:






With a copy to:
Address:
Facsimile:
 



[INDEMNITEE]
___________________________
Name:
Title:
 








